PROMISSORY NOTE

 

Borrower:

NXT Aero USA Inc.                             Lender: Aviation Finance Group,
LLC



                           3557 S. Valley View
Boulevard                             4355 Emerald St.

                           Las Vegas, NV 89103 

                                             Suite 200



> > > > > > 

                              Boise, ID 83706



Principal Amount: $1,600,000 Date of Note: November 6, 2000

PROMISE TO PAY. NXT Aero USA Inc. ("Borrower") promises to pay to Aviation
Finance Group, LLC ("Lender"), or order, in lawful money of the United States of
America, the principal amount of One Million Six Hundred Thousand & 00/100
Dollars ($1,600,000), together with interest at the Fixed Interest Rate on the
unpaid principal balance from date the loan is funded until paid in full.

PAYMENT.

Borrower will pay this loan in 156 payments (the "Loan Term"). Borrower's first
payment is due January 1, 2001, and all subsequent payments are due on the first
business day of each month after that. Borrower's final payment will be due on
December 1, 2013, and will be for all principal and all accrued interest not yet
paid. Payments include principal and interest. Unless otherwise agreed or
required by applicable law, payments will be applied first to any unpaid
collection costs and any late charges, then to any unpaid interest, and any
remaining amount to principal. Borrower will pay equal monthly installments
computed by amortizing the principal amount of the Note on a mortgage basis over
the Loan Term at the Fixed Interest Rate (the "Monthly Loan Payment"). The Fixed
Interest Rate means the yield on the 5-Year United States Treasury Note/Bond as
of the close of business two (2) business days prior to this loan closing, as
listed on Bloomberg's internet website (www.bloomberg.com) (the "Index") and
rounded up to the nearest five basis point increment, plus 3.900%. Interest on
this Note is computed on a 30/360 simple interest basis; that is, with the
exception of odd days in the first payment period, monthly interest is
calculated by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by a month of
30 days. Interest for the odd days is calculated on the basis of the actual days
to the next full month and a 360-day year. Borrower will pay Lender at Lender's
address shown above or at such other place as Lender may designate in writing.



INTEREST AFTER DEFAULT.

Upon default, including failure to pay upon final maturity, Lender, at its
option, may, if permitted under applicable law, increase the interest rate on
this Note 7.900 percentage points over the Index. The interest rate will not
exceed the maximum rate permitted by applicable law.



DEFAULT.

Each of the following shall constitute an event of default ("Event of Default")
under this Note:



Payment Default.

Borrower fails to make any payment when due under this Note.



Other Defaults.

Borrower fails to comply with or to perform any other term, obligation, covenant
or condition contained in this Note or in any of the related documents or to
comply with or to perform any term, obligation, covenant or condition contained
in any other agreement between Lender and Borrower.



False Statements.

Any warranty, representation or statement made or furnished to Lender by
Borrower or on Borrower's behalf under this Note or the related documents is
false or misleading in any material respect, either now or at the time made or
furnished or becomes false or misleading at any time thereafter.



Insolvency.

The dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, and assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.



Creditor or Forfeiture Proceedings.

Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the loan.
This includes a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits with Lender monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the dispute.



Events Affecting Guarantor.

Any of the preceding events occurs with respect to any guarantor, endorser,
surety, or accommodation party of any of the indebtedness or any guarantor,
endorser, surety, or accommodation party dies or becomes incompetent, or revokes
or disputes the validity of, or liability under, any guaranty of the
indebtedness. In the event of a death, Lender, at its option, may, but shall not
be required to, permit the guarantor's estate to assume unconditionally the
obligations arising under the guaranty in a manner satisfactory to Lender, and,
in doing so, cure any Event of Default.



Change in Ownership.

Any change in ownership of twenty-five percent (25%) or more of the common stock
of Borrower.



Adverse Change.

A material adverse change occurs in Borrower's financial condition, or Lender
reasonably believes the prospect of payment or performance of this Note is
impaired.



Cure Provisions.

If any default, other than a default in payment, is curable and if Borrower has
not been given a notice of a breach of the same provision of this Note within
the preceding twelve (12) months, it may be cured (and no event of default will
have occurred) if Borrower, after receiving written notice from Lender demanding
cure of such default: (1) cure the default within fifteen (15) days; or (2) if
the cure requires more than fifteen (15) days, immediately initiate steps which
Lender deems in Lender's sole discretion to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical.



LENDER'S RIGHTS.

Upon default, Lender may declare the entire unpaid principal balance on this
Note and all accrued unpaid interest immediately due, and then Borrower will pay
that amount.



ATTORNEYS' FEES; EXPENSES.

Lender may hire or pay someone else to help collect the loan if Borrower does
not pay. Borrower also will pay Lender that amount. This includes, subject to
any limits under applicable law, Lender's reasonable attorneys' fees and legal
expenses, whether or not there is a lawsuit, including without limitation all
reasonable attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.



JURY WAIVER.

Lender and Borrower hereby waive the right to any jury trial in any action,
proceeding, or counterclaim brought by either Lender or Borrower against the
other.



GOVERNING LAW. This Note will be governed by and construed and enforced in
accordance with federal laws and the laws of the State of Idaho. This Note has
been accepted by Lender in the State of Idaho.

CHOICE OF VENUE.

If there is a lawsuit, Borrower agrees upon Lender's request to submit to the
jurisdiction of the courts of Ada County, State of Idaho.



DISHONORED ITEM FEE.

Borrower will pay a fee to Lender of $25.00 if Borrower makes a payment on
Borrower's loan and the check or preauthorized charge with which Borrower pays
is later dishonored.



SUCCESSOR INTERESTS.

The terms of this Note shall be binding upon Borrower, and upon Borrower's
heirs, personal representatives, successors and assigns, and shall inure to the
benefit of Lender and Lender's successors and assigns.



PREPAYMENT.

The Borrower must give written notice at least forty-five (45) days prior to the
day the loan is prepaid. Borrower may pay all but not less than all of the
amount owed earlier than it is due. Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower's obligation to continue to make
payments under the payment schedule. Rather, early payments will reduce the
principal balance due and may result in Borrower's making fewer payments.
Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. This note is
subject to a prepayment penalty as specified in the Aircraft Loan Agreement. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Aviation Finance Group, LLC; 4355 Emerald St.; Suite 200; Boise, ID 83706.



LATE CHARGE.

This note is subject to a late charge as specified in the Aircraft Loan
Agreement.



GENERAL PROVISIONS.

Lender may delay or forgo enforcing any of its rights or remedies under this
Note without losing them. Borrower and any other person who signs, guarantees or
endorses this Note, to the extent allowed by law, waive presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.



PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

NXT AERO USA INC.

 

By:__/s/ James R. Ehrets_________________________________ By: ___/s/ John M.
Woodbury, Jr.________________________

James R. Ehrets, President of NXT Aero USA Inc. 

                      John M. Woodbury, Jr., Secretary of NXT Aero USA Inc.

